 Case 18-07022         Doc 72     Filed 01/08/20 Entered 01/08/20 09:07:16           Desc Main
                                    Document     Page 1 of 9


                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF NORTH DAKOTA

In Re:                                                       Bankruptcy No. 17-30558
                                                             Chapter 7
Ronald G. McMartin, Jr.,
                                Debtor.
                                              /
BMO Harris Bank, N.A.
                                Plaintiff,                   Adversary No. 18-07022

         vs.                                                  SECOND AMENDED
                                                             FINAL PRETRIAL ORDER
Ronald G. McMartin, Jr.,
                                Defendant.
                                                   /

         IT IS ORDERED:

         Trial of this adversary proceeding is rescheduled for Tuesday, February 11,

2020 at 9:30 a.m. in Courtroom #3, Second Floor, Quentin N. Burdick United States

Courthouse, 655 First Avenue North, Fargo, North Dakota. The Court allotted 3

days for trial of this matter.

         A final pretrial conference will be conducted by telephone on Tuesday,

February 4, 2020 at 10:00 a.m. Please use the following phone instructions:

         Telephonic Conference Instructions:
         1) Call 877-336-1839 (toll free)
         2) Enter the Participant Access Code 8843617
         3) Enter the Participant Security Code 4321
         4) After the security code is entered you will be connected into the conference.
         5) Please identify yourself after you have joined the conference.

         The conference shall be attended by lead counsel for each party, with authorization

to bind the party on all matters addressed at the conference.
  Case 18-07022       Doc 72    Filed 01/08/20 Entered 01/08/20 09:07:16           Desc Main
                                  Document     Page 2 of 9


                                    PRIOR TO PRETRIAL

        Prior to the date of the final pretrial conference, counsel shall confer in person or by

telephone for the purpose of preparing a Statement of Undisputed Facts and examining and marking

exhibits as detailed below. Not later than 24 hours before the Final Pretrial Conference, counsel

shall file:

        (1)    Statement of Undisputed Facts

        (2)    Exhibit List for each party with the opposing party’s designations and objections

               noted on the form; and

        (3)    Witness List for each party.

        Counsel should also be prepared to discuss:

        (1)    Rule 26(a)(3) disclosures and any discovery-related issues.

        (2)    Witness testimony

               (A)    number of witnesses

               (B)    whether the witnesses will testify in person, by video conference or written

                      or video deposition. If deposition testimony will be offered, the parties

                      should be prepared to discuss the deposition designations information

                      requested below.

        (3)    Whether the parties do/do not agree to waive exclusion of witnesses from the

               courtroom pending completion of their testimony.

        (4)    Other matters requiring the Court’s attention.

        Counsel are not required to stipulate or waive anything. They are required to confer in

advance of the conference and prepare the documents listed in this Order.
 Case 18-07022   Doc 72      Filed 01/08/20 Entered 01/08/20 09:07:16               Desc Main
                               Document     Page 3 of 9


A.   EXHIBITS

     1.   Not later than 14 days before trial, the parties shall exchange exhibit lists and trial
          exhibits. The exhibit list shall be on a form substantially similar to the sample form
          attached to this Order and must comply with the following instructions.

          Parties may file their exhibits on the docket. If they elect to do so, the docket number
          shall serve as the exhibit number and trial exhibit exchange is accomplished by
          filing. If the parties elect to file their exhibits, they must do so 14 days before trial.
          Alternatively, parties may offer documents at trial. If they elect this method, parties
          must complete the physical marking and numbering of all papers and objects that
          may be introduced as exhibits prior to the proceedings before the court. Parties shall
          mark a copy, rather than an original document, unless there is good cause for
          offering an original record. Original documents offered shall be noted accordingly.
          Upon request, a party shall make the original version of the exhibits available for
          inspection by other parties.

          Exhibits are to be marked with an exhibit sticker using the following protocol:

          (a)     Trustee is assigned numbers 1-99. Exhibits shall be marked: Trustee-1 or T-
                  1, Trustee-2 or T-2, etc.

          (b)     Debtor is assigned numbers 101-199. Exhibits shall be marked: Debtor-101
                  or D-101, Debtor-102 or D-102, etc.

          (c)     Creditors shall begin with number 201. If there is more than one creditor
                  involved in a hearing or trial, one creditor shall be assigned 201-299, the next
                  creditor shall be assigned 301-399, etc. Creditors shall use an acronym or
                  word that easily identifies the litigant. Ex: USA-201 or IRS-201, Bank-301
                  or US Bank-301, Smith-401, ABC Co-501.

          (d)     United States Trustee’s exhibits shall be marked alphabetically. Exhibits
                  shall be marked: UST-A, UST-B, etc.

          If exhibits exceed 99 for one or more parties, the parties shall agree on a division of
          numbers or letters, and the exhibit labels shall clearly identify the party who is
          offering the exhibit.

          Counsel must disclose and list all exhibits relating to an issue on which their client
          has the burden of proof or the burden of going forward with the evidence. Each
          listed exhibit shall be designated as "will offer" or "may offer" on the exhibit list.
          Documents to be used solely for rebuttal purposes or impeachment need not be
          numbered or listed until identified at trial.
Case 18-07022   Doc 72      Filed 01/08/20 Entered 01/08/20 09:07:16                 Desc Main
                              Document     Page 4 of 9


         If a party fails to disclose or list an exhibit required by this order or a procedural rule,
         the Court will refuse to admit it into evidence unless the party shows good cause for
         failing to disclose the exhibit.

    2.   The parties shall designate which of the opposing party’s exhibits they agree may be
         admitted into evidence for all purposes, which exhibits they agree to waive
         authenticity and original record objections, and which exhibits will draw objections.
         These designations shall be appropriately marked on the opposing party’s exhibit list
         form and returned to opposing counsel at least 24 hours before the final pretrial
         conference.

         The court strongly encourages such agreement and expects counsel to waive original
         evidence and authenticity objections unless there is a compelling, specific objection
         to a particular exhibit. Stipulations to admissibility or waiver of original record and
         authenticity objections shall be indicated in the appropriate column on the exhibit
         list.

         The non-offering party shall note objections to admissibility of exhibits by the
         offering party, by listing the relevant rule(s) of evidence which serve as a basis for
         the objection in the column marked “objections” on the exhibit list. These objections
         shall be appropriately marked on the opposing party’s exhibit list form and returned
         to opposing counsel at least 24 hours before the final pretrial conference. An
         objection not so made, except for one under Federal Rule of Evidence 402 or 403,
         is waived unless excused by the court for good cause. See Fed. R. Civ. P.
         26(a)(3)(B).

         If two or more parties mark the same exhibit, the parties shall decide which exhibit
         will be offered at trial. The parties shall not offer duplicative exhibits.

    3.   Not later than 24 hours before the final pretrial conference, the parties shall file
         their exhibit lists with the opposing party’s designations and objections noted on the
         form.

    4.   On or before the day of trial, the parties shall hand-deliver two copies of their
         marked exhibits to the Court (originally-marked exhibits shall be offered at trial).
         If a party intends to offer more than 15 exhibits, the copies of the exhibits delivered
         to the Court shall be tabbed and bound or filed in binders. The parties may elect to
         provide the exhibits electronically, if they intend to offer them electronically at trial.
         If the exhibits are filed on the docket, there is no need to provide the exhibits to the
         Court.
 Case 18-07022   Doc 72      Filed 01/08/20 Entered 01/08/20 09:07:16              Desc Main
                               Document     Page 5 of 9


B.   WITNESS LIST

     1.   Not later than 24 hours before the final pretrial conference, the parties shall
          exchange a list of witnesses, separately identifying those witnesses the party will call
          and those the party may call at trial. In addition to the full name and address of the
          witnesses, the parties shall provide a brief one or two-sentence synopsis of the
          testimony the witness is expected to offer. Example: “Testimony regarding loan
          balance.” or “Expert testimony regarding fair market value of real property.” The
          parties shall also describe any special needs (i.e. primary language or disability) of
          a witness and suggest an appropriate accommodation. The witness list shall be on
          a form substantially similar to the form attached to this Order.

     2.   Not later than 24 hours before the final pretrial conference or before the day of
          trial, the parties shall file their witness lists.


C.   DEPOSITION DESIGNATION

     1.   Not later than 14 days before trial, the offering party shall serve a designation of the
          portions of any depositions that the offering party expects to present at trial (other
          than solely for impeachment purposes), and the manner in which each of those
          depositions was recorded. A transcript of the pertinent portions of any deposition not
          stenographically recorded shall accompany the designation.

     2.   The other parties shall have 7 days to file and serve any objections to the use of the
          deposition under Rule 32(a) and/or to designate additional portions of any deposition
          appearing on the offering party's list. Failure to make a specific objection, except for
          one under Federal Rule of Evidence 402 or 403, is waived unless excused by the
          court for good cause.


D.   TRIAL BRIEF AND PRETRIAL MOTIONS

     1.   Motions in Limine and other motions relating to the conduct of the trial must be filed
          and served not later than 7 days before trial.

     2.   Not later than 3 business days before trial, counsel for the respective parties shall
          file and serve a trial brief. The trial brief shall contain:
                  a.      a general statement of the case;
                  b.      a list of the fact issues to be determined at trial with reference to the
                          burden of proof and a short discussion of evidence to be offered;
                  c.      a list of the issues of law to be determined with citations to authority
                          referencing the legal standard and the elements of any claims or
                          affirmative defenses;
  Case 18-07022       Doc 72     Filed 01/08/20 Entered 01/08/20 09:07:16              Desc Main
                                   Document     Page 6 of 9


                      d.       a summary of any nonmonetary or monetary relief sought, including
                               injunctive relief, determination of dischargeability, allowance of a
                               claim, secured status, costs, fees, etc., and the basis of any relief
                               sought;
                      e.       an itemized statement of damages, in cases in which damages are
                               relevant; (If the parties agree on damages, they shall submit a
                               stipulated statement of the damages. If the parties do not agree on
                               damages, each party shall submit an itemized statement on damages.)
                      f.       a statement of any evidentiary or procedural problem expected to
                               arise, with citations to authority.

       3.      Not later than 24 hours before the Final Pretrial Conference, counsel for the
               respective parties shall file a joint stipulation of all uncontested facts.

E.     COURT-HOSTED SETTLEMENT CONFERENCE

       The Court encourages but does not require mediation. If the parties elect to participate in
court-hosted mediation, please submit your request to Sharon Horsager, Courtroom Deputy. She
may be reached at 701-297-7100 or Sharon_Horsager@ndb.uscourts.gov. Ms. Horsager will make
arrangements for a magistrate judge to mediate the dispute, unless the parties specifically request
a bankruptcy judge mediator.

F.     FAILURE TO COMPLY

       1.      The fact that the Court may change dates or schedules that appear in this Order does
               not change the remaining provisions of the Order.

       2.      Failure of counsel to comply with the provisions of this order, may result in dismissal
               or default, as may be appropriate.


       Dated this 8th day of January, 2020.




                                                       Shon Hastings, Judge
                                                       United States Bankruptcy Court
              Case 18-07022           Doc 72      Filed 01/08/20   Entered 01/08/20 09:07:16   Desc Main
(12/11)                                 UNITED STATES
                                               DocumentBANKRUPTCY
                                                          Page 7 of 9 COURT
                                           DISTRICT OF NORTH DAKOTA

                                                        EXHIBIT LIST

Bankruptcy Case No:                                       Bankruptcy Case Title:
Adversary Case No.:                                       Adversary Case Title:

                                                                                      *        §
                                                                                    W S    O   O     R   O   S    W   R
                                                                                    I T    F   B     E   V   U    I   E
 EX.        DATE         WITNESS                        DESCRIPTION                 L I    F   J     S   E   S    T   C
 NO.                                                                                L P    E   E     E   R   T    H   E
                                                                                      U    R   C     R   R   A    D   I
                                                                                    O L    E   T     V   U   I    R   V
                                                                                    R A    D   I     E   L   N    A   E
                                                                                      T        O     D   E   E    W   D
                                                                                    M E        N         D   D    N
                                                                                    A D
                                                                                    Y




* - O - Original Record & Authenticity Only
* - A - Admitted into Evidence for all purposes
§ - Federal Rule of Evidence Rule Number

Irregular Exhibits: ___________________________________________________________________________________________
          Case 18-07022        Doc 72  Filed 01/08/20 Entered 01/08/20 09:07:16              Desc Main
                                         Document     Page 8 of 9
(12/11)                           UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NORTH DAKOTA

                                                 WITNESS LIST

Bankruptcy Case Name:
Bankruptcy Case No.:                                                               Chapter

                                           Contested Matter ( )
                                  Adversary Proceeding No.:
                          Adversary Proceeding Title:

Witness(es) to be called by:



          NAME & ADDRESS                 Will/                 SYNOPSIS OF TESTIMONY
                                         May
                                         Call




                                Use Additional Sheet(s) For Additional Witnesses



                                                       8
Case 18-07022   Doc 72   Filed 01/08/20 Entered 01/08/20 09:07:16   Desc Main
                           Document     Page 9 of 9

                            ADDITIONAL SHEET

NAME & ADDRESS           Will/              SYNOPSIS OF TESTIMONY
                         May
                         Call




                                     9
